Citation Nr: 0733587	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO. 03-21 925A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1967 with subsequent service in the U.S. Army 
Reserve. 

By decision dated September 2005, the Board denied the 
appellant's claims. In a February 2007 Order, the United 
States Court of Appeals for Veterans Claims (the Court) 
granted a joint motion to vacate and remand by the parties 
(the veteran and the VA Secretary), vacating the Board's 
September 2005 decision and remanding the case to the Board 
for further development and readjudication. In its order, the 
Court noted that the veteran withdrew his appeal for 
entitlement to service connection for tinnitus. As such, the 
only issue before the Board is entitlement to service 
connection for hearing loss.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

This matter has been remanded by the Court for the Board to 
provide a more detailed statement of reasons and bases. 
Specifically, through the joint motion for remand, the Court 
found that a notation by a VA audiologist may have 
constituted competent medical evidence of a nexus between 
diagnosed hearing loss and military service. Because the 
record is unclear as to the meaning of the audiologist's 
comment, the Board must presently remand the claim.

The veteran's service medical records are negative for any 
complaints or diagnosis of hearing loss during active duty 
service from September 1965 to September 1967. In service 
medical records dated June 1967, the veteran fails to mention 
any hearing symptoms in a pre-separation medical history 
questionnaire. Likewise, the veteran's June 1967 military 
separation examination report is negative for any notations 
of hearing loss. 

At the time of his separation from active duty and at every 
physical examination during active duty, the veteran's PULHES 
profile was noted to indicate that he was in a "high level of 
fitness" as to his hearing capacities. See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

However, laws and regulations do not require in-service 
complaints of or treatment for hearing loss disability in 
order to establish service connection. See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).
 
In his April 2002 claim, the veteran alleged he had noise 
exposure from "loud gunfire and engine noise" during active 
duty service. The veteran is competent to report in service 
noise exposure. Charles v. Principi, 16 Vet. App. 370 (2002). 
The veteran's DD 214 shows that he served as an engine 
powertrain specialist during active military duty. The 
veteran's allegations of noise exposure presents competent 
evidence to establish an in service event. 38 U.S.C.A. 
§ 5107(b) (West 2002); See Charles, 16 Vet. App. at 374. 

An April 2002 VA audiology report shows that the veteran had 
hearing loss as defined by VA. See 38 C.F.R. § 4.85 (2007). 
The examiner diagnosed the veteran with "bilateral 
sensorineural hearing loss" and advised the veteran to file 
a service connection claim based upon the veteran's reports 
of in service noise exposure. However, the audiologist made 
no other comment regarding the cause of the veteran's hearing 
loss, and it is unclear whether the examiner was (1) 
expressing an opinion that the veteran's hearing loss was 
related to active service, and/or (2) whether the examiner 
was advising the veteran that if the veteran believed that 
hearing loss was related to active military service, the 
veteran should file a formal claim for service connection. 

The Board cannot ascertain the meaning of the audiologist's 
comment. Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Because it has long been 
held that the statutory duty to assist requires a thorough 
and contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder, the Board must remand the claim for 
clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); see 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). 

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the claims file 
to the examiner who wrote the April 2002 
VA audiology treatment report and 
request that he review the file and  
clarify his comment as to the veteran 
filing a claim of service connection for 
hearing loss. He should be asked to 
furnish a detailed rationale for his 
opinion regarding any relationship 
between current hearing loss disability 
and a noise exposure during active duty 
service. See generally 38 C.F.R. § 4.2. 

2. If the examiner who wrote the April 
2002 VA audiology treatment report is 
unavailable, the RO should seek an 
opinion from another audiologist. The 
opinion must be based on a review of the 
entire claims file and contain a 
rationale.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the April 2005 statement 
of the case and readjudicate the claim 
for service connection. In either case, a 
clarifying VA examination may be 
conducted if deemed appropriate by the 
examiner or the RO. McLendon v. 
Nicholson, 20 Vet.App. 79 (2006). If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

No action is required of the veteran until he is otherwise 
notified by the RO. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

